Order filed, April 23, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00340-CV
                                 ____________

            AMERIQUEST MORTGAGE COMPANY, Appellant

                                         V.

  JULIO CARLOS MARRON AND MARIA ROCIO MARRON, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 05-DCV-142458


                                      ORDER

      The reporter’s record in this case was due April 19, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Elizabeth Wittu, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM